Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 06/16/2021haS been entered. Claims 1-7 and 9-24 are now pending in the application. Claim 1 has been amended and claim 8 has been canceled by the Applicant. The previously indicated allowable subject matter of claim 8 is incorporated into amended claim 1. Thus claim 1 and its dependent claims 2-7 and 9-24 are found allowable.


Allowable Subject Matter

Claims 1-7 and 9-24 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
In regard to independent claim 1, Roeder discloses (see Figs. 1-15) a method for determining a filter for an ophthalmic lens intended to be placed in front of the an eye of a wearer (i.e. as method for reducing brightness perceivable by a person wearing adjustable glasses i.e. wearer, anti-glare glasses 100 that can be darkened in areas, page (hereafter p.) 1, paragraph (hereafter pg.) 2-3, p. 2 pg. 4.- p. 3. pg. 2, p. 5 pg. 3-4, p.12, pg. 4-5), said filter being able to improve or to maintain the visual comfort and/or visual performance of said wearer (i.e. as 100 are able to maintain the visual comfort, visual performance of the wearer, e.g. p. 2 pg. 4.- p3. pg. 1, p. 5 pg. 3-4, p.12, pg. 4-5, see e.g. Figs. 1-3), the filter (100) having  electrochromic or photochromic properties permitting the filter to pass from a clear state to a darkened state corresponding to two different levels of transmission of light at at least one wavelength (i.e. as 100 is controllable variable darkening/transmission glasses device, p. 2 pg. 4.- p. 3. pg. 2, with no darkening off state or at e.g. 10, 50, 90 or 100 % darkening for wavelengths visible to wearer, e.g. p. 15 pg. 5)
characterized in that it includes:
a) a step of determining a quantity representative of a dynamic sensitivity of the eye or of both eyes of the wearer to a variation in a light flux (i.e. determining sensitivity function of the person for one or both eyes, depending on brightness, where sensitivity function is determined and adjustable depending e.g. on current pupil diameter, current pupil position,  wearer field of view brightness, facial expression of wearer,  p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, 4,  p. 8 pg. 1-3, see e.g. Figs. 2-3, 7-11), indicating a capacity of adaptation to a decrease or an increase in the intensity of the light flux (e.g. eye accommodation/ adaptation with increase or decrease in brightness, above see e.g. p. 6 pg. 4 – p. 7. 3, 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13), and
 b) a step of determining at least one optical characteristic of said filter depending on the determined representative quantity (e.g. determining degree, position, size of darkening of 100 depending on sensitivity function, temporal on-set/offset of darkening, and predictive darkening, see p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, p. 8 pg. 1, p. 9 pg. 3, p. 10 pg. 2, see Figs. 1-3, 14-15), this optical characteristic being a time of passage from one to another of said clear and darkened states, based on the capacity of adaptation to a decrease or an increase in the intensity of the light flux (due to temporal pupil diameter change to maximum values in predeterminable time interval as eye accommodates/adapts with increase or decrease in brightness, the glasses darkening in area to be darkened is controlled accordingly as such maximum or minimum diameter of the pupil is approached or achieved; moreover, on/off-set and degree of darkening (%) with respect to determined switch-on and switch -off threshold(s) with respect brightness intensity I, that hysteresis that further increases comfort,  see e.g. p. 6 pg. 4 – p. 7. pg. 3, as depicted in see Figs. 5-6, 12-13; Furthermore, this also includes glasses darkening including predictive darkening and compensation for time delay see p. 9 pg. 1, pg. 26. Pg 1, p. 18 pg. 4 - p. 19 pg. 1). 
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a method for determining a filter for an ophthalmic lens including the specific arrangement where in the above described step b) of determining at least one optical characteristic of said filter depending on the determined representative quantity, this optical characteristic being a time of passage from one to another of said clear and darkened states, based on the capacity of adaptation to a decrease or an increase in the intensity of the light flux (as disclosed by Roeder, above), but where the time of passage is such that the lower the capacity of adaptation, the shorter the time of passage, in combination with all other claimed limitations of claim 1. There is also no reason or motivation for modifying the methods of Roeder in order to arrive at this claimed feature. 

With respect to claims 2-7 and 9-24, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872